PER CURIAM.
This is an appeal from a final summary judgment entered in favor of appellee, State Farm Fire and Casualty Company. Our review of the record reveals that there are genuine issues of material fact which remain to be determined by the trier of fact. Therefore, the motion for summary judgment should not have been granted. See Holl v. Talcott, 191 So.2d 40 (Fla.1966). We reverse and remand for trial.
REVERSED AND REMANDED FOR TRIAL.
WARNER, C.J., HAZOURI, J., and BARKDULL, THOMAS H., Ill, Associate Judge, concur.